Case 1:20-cr-20330-TLL-PTM ECF No. 22, PageID.102 Filed 03/19/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                           Case No. 20-20330
                                                            Honorable Thomas L. Ludington
                              v.

SAMUEL PAUL RILEY,

      Defendant.
________________________________________/

    OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO SUPPRESS

       On July 29, 2020, Defendant Samuel Paul Riley was indicted by a grand jury with one

count of possession with intent to distribute cocaine, one count of possession of a firearm in

furtherance of a drug conspiracy, and one count of felon in possession of a firearm as a result of

a traffic stop in Saginaw, Michigan. ECF No. 1.

       On December 13, 2020, Defendant filed a motion to suppress the evidence produced

during the traffic stop. ECF No. 17. The Government responded on January 19, 2020. ECF Nos.

19, 20. An evidentiary hearing was conducted on February 17, 2021 using a videoconference

platform with the consent of Defendant. The Motion was taken under advisement. ECF No. 21.

For the following reasons, Defendant’s Motion to Suppress will be granted.

                                                  I.

       The following discussion reflects the Court’s findings of fact based upon its assessment

of the evidence during the hearing, including the dash cam video.

       On July 9, 2020, Defendant Riley was driving a vehicle in Saginaw, Michigan. Riley did

not have his seat belt on. Michigan State Police Trooper Paul Arrowood wrote in his police

report (and testified to the same), “[A]s I passed the vehicle, I observed Riley reaching down
Case 1:20-cr-20330-TLL-PTM ECF No. 22, PageID.103 Filed 03/19/21 Page 2 of 6




toward the floorboard of the vehicle and moving both of his arms in what appeared to be an

attempt to conceal an unknown item(s).” ECF No. 17-1 at PageID.54. After turning his patrol

vehicle around (so that he was behind Defendant Riley’s vehicle), he also noticed that Defendant

Riley’s vehicle did not have a license plate. Id.

        Trooper Arrowood initiated a traffic stop of the vehicle. Defendant pulled his vehicle into

a parking spot in front of the Blue Diamond liquor store. Trooper Arrowood parked his patrol

vehicle immediately behind Defendant’s vehicle and walked to the driver side window. Trooper

Hatt approached the passenger side of the vehicle. Defendant informed Trooper Arrowood that

he had recently purchased the vehicle. He also explained that he “has his permit” and showed

Trooper Arrowood a Michigan identification card. After Defendant admitted that he did not have

a driver’s license, Trooper Arrowood asked Defendant to step out of the vehicle. Trooper

Arrowood immediately handcuffed Defendant, explaining “you aren’t going to jail;” the

handcuffs are “just until we figure out what’s going on.” Dam Cam Video, 1:20 – 1:33.

Defendant consented to a search of his person for weapons. When asked if there is a gun in the

vehicle, Defendant responded, “[N]ot that I know of.” Id. at 2:00 – 2:33. Trooper Arrowood then

directed Defendant, while handcuffed, to sit on the bumper of the patrol vehicle. Id. at 2:50 –

3:04.

        Trooper Arrowood proceeded to search the vehicle, beginning with the driver’s seat. Less

than 20 seconds after beginning his search, Trooper Arrowood found a .22 caliber handgun and

immediately moved Defendant to the backseat of the patrol vehicle. Id. at 3:04 – 3:40. After

securing the gun, Trooper Arrowood continued to search Defendant’s vehicle. Id. at 3:40 – 7:30.

At the 7:30 minute mark in the video, an employee of Blue Diamond Liquor exited the store and

asked if the police were leaving Defendant’s vehicle in the parking lot. Trooper Arrowood

                                                -2-
Case 1:20-cr-20330-TLL-PTM ECF No. 22, PageID.104 Filed 03/19/21 Page 3 of 6




responded, “[W]e’re not going to leave it here . . . we’ll either have him come get somebody or

we’ll tow it.” Id. at 7:31 – 7:43. After the conversation, Trooper Arrowood continued his search

of the vehicle for another six to seven minutes. It is unclear from the video, as well as the

briefing, what time the tow truck was called.

                                                II.

       Defendant offers two arguments in support of his Motion to Suppress: (1) that the search

was an illegal search incident to arrest and (2) that the search does not meet the requirements for

an inventory search. ECF No. 17. In response, the Government concedes the search is not a valid

search incident to arrest. ECF No. 20 at PageID.65. However, the Government argues that

Trooper Arrowood conducted a valid inventory search incident to his decision to impound the

vehicle. The Government also contends the search was a proper protective search under

Michigan v. Long. Id.

       The Fourth Amendment to the U.S. Constitution states “[t]he right of the person to be

secure in their persons . . . and effects, against unreasonable searches and seizures, shall not be

violated, and no warrants shall issue, but upon probable cause.” However, there are several

exceptions to the warrant requirement. The two exceptions at issue here are the inventory search

and protective search exceptions.

                                                A.

       “[I]nventory searches are now a well-defined exception to the warrant requirement of the

Fourth Amendment.” Colorado v. Bertine, 479 U.S. 367, 371 (1987). “[I]nventory procedures

serve to protect an owner’s property while it is in the custody of the police, to insure against

claims of lost, stolen, or vandalized property, and to guard the police from danger.” Id. at 372.

The Supreme Court explained that inventory searches prior to impounding a vehicle are

                                                -3-
    Case 1:20-cr-20330-TLL-PTM ECF No. 22, PageID.105 Filed 03/19/21 Page 4 of 6




appropriate where the police follow standardized procedures and there is no evidence that the

police “acted in bad faith or for the sole purpose of investigation.” Id. at 372–73.

          The Government persuasively argues that the police could impound Defendant’s vehicle.

Defendant admitted that he did not have a valid driver’s license so he could not legally drive the

vehicle. In addition, there was no license plate on the vehicle and the vehicle was not properly

insured. Based upon these facts, Trooper Arrowood could have conducted a proper inventory

search of the vehicle prior to impounding the vehicle.

          Defendant argues that “Trooper Arrowood was in no way attempting to protect the

property of the Defendant [but instead his] intent was to discover evidence of a crime.” ECF No.

17 at PageID.51. He continues, the “Troopers actions and words he used in his own police report

[i.e., “Due to my observations of RILEY [sic] movements inside of the vehicle upon seeing

Troopers, and the fact that RILEY was driving without a driver’s license, I conducted a probable

cause/inventory search of the vehicle.” 1] demonstrate his level of determination to search the

Defendant’s vehicle regardless of the Constitution and our current case precedent.” Id. at

PageID.52. Trooper Arrowood acted on his belief that Riley was hiding a weapon, correctly as it

turned out, but did so without evidence amounting to probable cause.

          Immediately after asking Defendant to step out of the vehicle, Trooper Arrowood

handcuffed Defendant, told him he was not being arrested, moved Defendant away from his

vehicle, and then searched the driver seat of the vehicle. However, more than four minutes into

the search of the vehicle, Trooper Arrowood informed a Blue Diamond liquor store employee

that either the vehicle would be impounded or a third party would come and drive the vehicle




1
    ECF No. 17-1 at PageID.55.
                                                -4-
Case 1:20-cr-20330-TLL-PTM ECF No. 22, PageID.106 Filed 03/19/21 Page 5 of 6




away. This admission undercuts Trooper Arrowood’s argument that the search of the vehicle was

incident to his decision to impound the vehicle.

                                                   B.

       The Government offers a second theory for a warrantless search of the vehicle, a

protective search under Michigan v. Long. In Michigan v. Long, the Supreme Court held “that

the search of the passenger compartment of an automobile, limited to those areas in which a

weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief

based on specific and articulable facts which, taken together with the rational inferences from

those facts, reasonably warrant the officers in believing that the suspect is dangerous and the

suspect may gain immediate control of weapons.” Michigan v. Long, 463 U.S. 1032, 1050 (1983)

(internal quotation omitted).

       In Long, the suspect was already outside the vehicle when officers arrived, he failed to

respond to officer’s requests, appeared to be under the influence, and “turned from the officers

and began walking toward the open door of [his] vehicle.” Id. at 1036. The Supreme Court

explained “the officers did not act unreasonably in taking preventive measures to ensure that

there were no other weapons within Long’s immediate grasp before permitting him to reenter his

automobile.” Id. at 1051–52. They explained, the suspect may “break away from police control

and retrieve a weapon from his automobile” or “if the suspect is not placed under arrest, he will

be permitted to reenter his automobile, and he will then have access to any weapons inside.” Id.

       In the instant case, Trooper Arrowood asked Defendant to step out of the vehicle,

handcuffed him, searched him for weapons (with his consent), and moved him to the front

bumper of the police vehicle. Because Defendant was restrained, it was unlikely that he could

break away from police control to retrieve a potential weapon from the vehicle.

                                               -5-
Case 1:20-cr-20330-TLL-PTM ECF No. 22, PageID.107 Filed 03/19/21 Page 6 of 6




       Further, Trooper Arrowood gave no indication that he planned to allow Defendant back

into the vehicle at the time he began his search, especially because Defendant did not have a

driver’s license and the vehicle had no license plate. Thus, a Michigan v. Long protective search

does not justify Trooper Arrowood’s search of the vehicle.

                                              III.

       Accordingly, it is ORDERED that Defendant’s Motion to Suppress, ECF No. 17, is

GRANTED.



Dated: March 19, 2021                                              s/Thomas L. Ludington
                                                                   THOMAS L. LUDINGTON
                                                                   United States District Judge




                                              -6-
